    Case 19-35308     Doc 26     Filed 01/22/20 Entered 01/22/20 12:18:22          Desc Main
                                   Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                )
                                                      )      Case No. 19-35308
LANNY R. GIBRICK,                                     )
                                                      )      Chapter 13
         Debtor.                                      )
                                                      )      Hon. Judge A. Benjamin Goldgar
                                                      )

                            Creditor Robert Golden’s Exhibit List
                            Motion to Lift the Automatic Stay or
                           Dismiss Chapter 13 Bankruptcy Petition

Exhibit     Name                                                   Presented   Admitted   Not
                                                                                          Used
A           Cook County Order dated December 16, 2014 for
            Ex-Parte Judgment against Lanny Gibrick d/b/a
            Alan’s Draperies
B           Cook County Order dated July 16, 2015 for
            "wildcard" exemption used by Lanny Gibrick
C           Chapter 7 Adversary Proceeding Order dated
            February 16, 2018 for Default Judgment against
            Lanny Gibrick
D           Cook County Citation to Discover Assets to
            Lanny Gibrick
E           Cook County Petition for Rule to Show Cause
            dated February 13, 2019 and exhibits against
            Lanny Gibrick
F           Cook County Order dated April 2, 2019 issuing
            Rule to Show Cause against Lanny Gibrick
G           Cook County Petition for Rule to Show Cause
            dated November 4, 2019, exhibits, and Order
            issuing Rule to Show Cause dated November 5,
            2019 against Lanny Gibrick
H           Warranty Deed dated November 5, 2019 from
            Lanny Gibrick’s short sale of residential property
I           Cook County Petition for Rule to Show Cause,
            exhibits and Petition for Attorney’s Fees filed July
            1, 2015 against Lanny Gibrick
J           Correspondence with Lanny Gibrick and proposed
            payment agreement from 2015
K           Cook County Petitions for Rule to Show Cause
            and exhibits against Offsprings2, Inc. d/b/a
            Vertical Blinds Factory and Roberts Drapery
            Center, Inc.
 Case 19-35308     Doc 26     Filed 01/22/20 Entered 01/22/20 12:18:22   Desc Main
                                Document     Page 2 of 2


 L        Lanny Gibrick’s Income and Asset Form dated
          February 28, 2019
 M        Lanny Gibrick’s Profit and Loss Statement
 N        Warranty Deed dated August 19, 2019
 O        Lanny Gibrick’s 2016 U.S. Individual Income Tax
          Return & Illinois Tax Return
 P        Lanny Gibrick’s 2017 U.S. Individual Income Tax
          Return & Illinois Tax Return
 Q        Lanny Gibrick’s 2018 U.S. Individual Income Tax
          Return
 R        Lanny Gibrick’s Voluntary Petition for Chapter 13
 S        Lanny Gibrick’s Signature Pages
 T        Lanny Gibrick’s Chapter 13 Plan
 U        Lanny Gibrick’s Statement of Current Monthly
          Income
 V        Lanny Gibrick’s Calculation of Disposable
          Income
 W        Lanny Gibrick’s Subaru Motors Finance
          Documents (if received in time)
 X        Lanny Gibrick’s Amended Schedules A/B and C
          with Declaration
 Y        Lanny Gibrick’s Amended Statement of Financial
          Affairs with Declaration


The Law Offices of Brendan R. Appel, LLC
Brendan R. Appel (IL ARDC: 6271877)
Selwyn M. Skevin (Of Counsel) (IL ARDC: 6305289)
191 Waukegan Road, Suite 360
Northfield, Illinois 60062
(847) 730-4224
(847) 730-4114 (facsimile)
